
	
		I
		111th CONGRESS
		1st Session
		H. R. 1544
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Mr. Driehaus (for
			 himself, Mr. Kennedy, and
			 Ms. Kilpatrick of Michigan) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for
		  unlimited eligibility for health care for mental illnesses for veterans of
		  combat service during certain periods of hostilities and war.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Mental Health Accessibility
			 Act.
		2.Unlimited
			 eligibility for health care for mental illnesses for veterans of combat service
			 during certain periods of hostilities and war
			(a)EligibilitySection 1710(e)(1) of title 38, United
			 States Code, is amended by adding at the end the following new
			 subparagraph:
				
					(F)Notwithstanding paragraphs (2) and (3), a
				veteran who served on active duty in a theater of combat operations (as
				determined by the Secretary in consultation with the Secretary of Defense)
				during World War II, the Korean conflict, the Vietnam Era, the Persian Gulf
				War, Operation Iraqi Freedom, Operation Enduring Freedom, or any other period
				of war after the Persian Gulf War, or in combat against a hostile force during
				a period of hostilities (as defined in section 1712A(a)(2)(B) of this title),
				is eligible for hospital care, medical services, and nursing home care under
				subsection (a)(2)(F) for any mental illness, notwithstanding that there is
				insufficient medical evidence to conclude that such illness is attributable to
				such
				service.
					.
			(b)Effective
			 dateSubparagraph (F) of
			 section 1710(e)(1) of title 38, United States Code, as added by subsection (a),
			 shall apply with respect to hospital care, medical services, and nursing home
			 care provided on or after the date of the enactment of this Act.
			
